Exhibit 10.1
[udrlogoreg.gif]





May 12, 2016
Thomas M. Herzog


Re: Resignation from UDR, Inc.
Dear Tom:
This letter (this "Letter Agreement") reflects our agreement with respect to the
resignation of your employment with the Company. Your employment with UDR, Inc.
(the "Company") will end effective June 3, 2016 (the "Resignation Date").
1.Vacation Pay. You will be paid an amount equal to all accrued but unused
vacation up to the Resignation Date which is $9,255.34 and which will be
included in your final paycheck.


2.Consideration. In consideration of your execution of this Letter Agreement,
and contingent upon the expiration of all applicable revocation periods without
revocation, the Company agrees as follows:


(a)If you execute and deliver to the Company this Letter Agreement and do not
revoke this Letter Agreement as provided in Section 8, you may continue to
participate in the Company’s group health insurance plans following the
Resignation Date at the same dependent coverage level as immediately prior to
the Resignation Date. Coverage will continue until the first to occur of
(i) June 27, 2016; or (ii) you default in the payment of or no longer continue
to pay your portion of the premium (individually and collectively, the
“Transition Period”). During the Transition Period, the Company shall continue
to pay its portion of the premiums and you will pay your portion of the
premiums. At the end of the Transition Period, if you do not have health
insurance from another employer, you may continue coverage through the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) at your own
expense.


(b)If you do not revoke this Letter Agreement as provided in Section 8, the
following restricted stock awards shall be fully vested as of the Resignation
Date:


(i)
16,286 shares of restricted common stock from the 2014 Long-Term Incentive grant
awarded to you under the Restricted Stock Award Agreement dated February 6,
2014; and





1745 Shea Center Dr., Suite 200
Highlands Ranch, CO 80129
 
Tel: 720.283.6120
Fax: 720.283.2453
 
www.udr.com



--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 2


(ii)
12,165 restricted stock units constituting the second tranche from the 2015 FFO
as Adjusted Long-Term Incentive grant awarded to you under the Restricted Stock
Unit Agreement dated January 1, 2015.



3.Stock Award. The remaining shares of common stock, restricted stock units or
Class 2 LTIP Units awarded to you under the following agreements have not vested
and therefore shall automatically be forfeited and deemed re‑conveyed to the
Company on the Resignation Date, in accordance with the terms of each of the
agreements:


(i)
2,153 shares of common stock awarded to you under the Restricted Stock Award
Agreement dated January 2, 2013;



(ii)
36,502 restricted stock units awarded to you under the Restricted Stock Unit
Agreement dated January 1, 2015;



(iii)
2,240 shares of common stock awarded to you under the Restricted Stock Award
Agreement dated February 5, 2015;



(iv)
25,496 restricted stock units awarded to you under the Restricted Stock Unit
Agreement dated February 4, 2016; and



(v)
20,845 Class 2 LTIP Units awarded to you under the Class 2 LTIP Unit Agreement
dated February 4, 2016.



4.Other Benefits. Except as provided explicitly in this Letter Agreement, after
the Resignation Date you will not be entitled to any other or further benefits
from Company, including, without limitation, participation in health and dental
insurance plans, disability and life insurance plans, stock plans, 401(k) plans
and profit sharing plans.


5.Expenses. Your expense report for expenses incurred through the Resignation
Date must be received within three business days after the Resignation Date. You
will be reimbursed for expenses incurred through the Resignation Date in
accordance with ordinary Company reimbursement practices and policies. If a
final accounting of these new expenditures indicates that you owe the Company
any amount (e.g., for charges to Company accounts) after your expense reports
have been processed, you must pay such amount within three days after the
Resignation Date.


6.Compliance Warranty. You represent and warrant that you are not aware of any
compliance issues, concerns, or any violations or suspected violations of laws,
policies or regulations other than those, if any, that you have brought to the
attention of the Company’s management before signing this Letter Agreement.


7.Company Property. On the Resignation Date, you will return to the Company
(a) all Company documents (including copies), including, but not limited to, the
following proprietary information of the





--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 3


Company: files, memoranda, notes, computer-recorded information, personnel
records (except copies of any agreements you may have signed with the Company),
and (b) all property which you may possess, including but not limited to, laptop
computer, iPad, cell phone, keys, entry cards, identification, credit cards, and
any other materials of any kind that embodies any confidential or proprietary
information of the Company (and all reproductions thereof); provided however,
that you may keep the Company iPhone and iPad issued to you but you agree that
as a condition precedent that you will provide the iPhone and iPad to the
Company prior to the Resignation Date so that the Company can cancel the phone
and data packages with the cell phone providers for the iPhone and iPad and
redact any Confidential Information (as defined in Section 11 hereof) from the
iPhone and iPad.


8.Revocation. The Company advises you to consult with an attorney prior to
signing this Letter Agreement. You understand that you have twenty-one (21) days
to consider whether to sign this Letter Agreement (the “Consideration Period”).
You must return this signed Letter Agreement to the Company within the
Consideration Period. If you sign and return this Letter Agreement before the
end of the Consideration Period, it is because you have freely chosen to do so
after carefully considering its terms. You further understand that you have
seven (7) days following your execution of this Letter Agreement to validly
revoke this Letter Agreement. Such right of revocation constitutes a unilateral
right afforded to you and the Company shall have no such right of revocation.
Any revocation within this period must be submitted, in writing, to UDR, Inc.,
c/o Warren L. Troupe, Senior Executive Vice President, 1745 Shea Center Drive,
Suite 200, Highlands Ranch, CO 80129, by certified mail, return receipt
requested, post-marked within seven (7) days of execution of this Letter
Agreement and state, "I hereby revoke my acceptance of the Letter Agreement."
This Letter Agreement shall not become effective or enforceable until the
revocation period has expired without revocation. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Colorado, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday in Colorado. If it is not validly revoked,
this Letter Agreement will become irrevocable and enforceable on the eighth day
after you sign this Letter Agreement (the “Effective Date”). Any modification or
alteration of any terms of this Letter Agreement by you voids this Letter
Agreement in its entirety.


9.General Release of Claim and Covenant Not to Sue.


(a)In consideration of the benefits provided to you under this Letter Agreement,
and except for the obligations created by this Letter Agreement, you knowingly
and voluntarily release and forever discharge the Company, its parents,
divisions and its affiliates, as well as their respective officers, directors,
employees, stockholders, agents, attorneys, insurers, representatives, assigns
and successors, past and present, and each of them (hereinafter together and
collectively referred to as the "Released Parties") of, with respect to and from
any and all demands, actions, causes of action, suits, damages, losses, expenses
and claims of any kind, known and unknown, suspected or unsuspected, against the
Released Parties, which you, your heirs, executors, administrators, successors,
and assigns (together and collectively "Executive") have or may have through the
Effective Date, including, but not limited to, any alleged violation of:


The National Labor Relations Act, as amended;





--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 4


Title VII of the Civil Rights Act of 1964, as amended;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended;
The Immigration Reform Control Act, as amended;
The Americans with Disability Act of 1990, as amended;
The Age Discrimination in Employment Act of 1967, as amended;
The Fair Labor Standards Act, as amended;
The Occupational Safety and Health Act, as amended;
The Equal Pay Act;
The Family and Medical Leave Act of 1993;
all Colorado laws concerning the workplace; and/or
any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance; based upon any covenant of good
faith and fair dealing, implied or express contract, wrongful discharge,
promissory estoppel, equitable estoppel, employee benefit, violation of public
policy, negligent or intentional infliction of emotional distress, defamation,
false light, compelled self-publication, fraud, misrepresentation, invasion of
privacy, assault, battery, tortious interference with a contract, tortious
interference with a business relationship or economic interest, negligent
retention, negligent hiring, negligent supervision, negligence, negligent
misrepresentation, gross negligence, loss of consortium, equity or any
intentional or other tort; and/or
(i)    Arising out of or related to the Released Parties' personnel practices,
policies, or procedures; and
(ii)    Arising out of or related to Executive’s employment or the initiation,
existence or cessation of Executive’s employment with the Released Parties,
including any claims for salary, wages, severance pay, vacation pay, sick pay,
bonuses, and any other compensation or benefit of any nature; and
(iii)    Arising out of or related to any statements or representations to or
about Executive; and
(iv)    Arising out of or related to any other wrong, injury or loss allegedly
suffered by Executive; and
(v)    any allegation for costs, fees, or other expenses including attorneys'
fees incurred in these matters (collectively the "Released Claims").





--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 5


To the maximum extent allowed by law, you waive the right to sue or initiate
against the Released Parties any action or proceeding, or participate in the
same, individually or as a member of a class, under any contract (express or
implied), or any federal, state or local law, statute or regulation pertaining
in any manner to the Released Claims.
This is intended to be a general release of all claims, so, to the extent you
still possess any viable claims or causes of action against the Released
Parties, to the maximum extent allowed by law, you hereby assign to the Company
all such claims.
(b)The release set forth in Section 9(a) above does not waive claims (i) for
unemployment or workers’ compensation, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date you sign this
Letter Agreement, (iii) that may arise after the Effective Date or (iv) which
cannot be released by private agreement. The release set forth in Section 9(a)
does not bar you from (i) filing suit to challenge a release of age
discrimination claims pursuant to the Older Workers Benefit Protection Act, or
(ii) filing a charge with an administrative agency provided that you cannot
recover any economic or injunctive relief for yourself as a result of such
charge. You understand that if this Letter Agreement had not been signed, you
would have the right to voluntarily assist other individuals or entities in
bringing claims against the Company. To the maximum extent allowed by applicable
law, you waive the right to voluntarily assist other individuals or entities in
bringing claims against the Company and, unless your assistance is specifically
sought by a governmental entity or compelled by applicable law or valid court
order, you agree not to aid or assist others in their pursuit of claims against
the Company.


Notwithstanding any of the foregoing, the release provisions in this Letter
Agreement shall not be interpreted as waiving or releasing any right to
indemnification or insurance coverage, if any, that you currently have under any
of the Company’s existing insurance policies, the Company’s Amended and Restated
Bylaws or the Company’s Charter or indemnification agreements with respect to
actions taken by you in the course and scope of your employment with the
Company.


(c)Except for the obligations created by this Letter Agreement, the Company
hereby covenants not to sue and releases and forever discharges you from any and
all claims, known and unknown, which the Company has or may have against you,
including all claims arising from your position as Senior Vice President and
Chief Financial Officer or as an employee of the Company or its subsidiaries or
affiliates and the termination of that relationship (and specifically including
any and all claims related to prior promises or contracts of employment), as of
the date of this Letter Agreement; provided, however, the Company does not
release you with respect to claims arising out of or relating to fraud, gross
negligence, willful misconduct or under the Company’s Recoupment of
Performance-Based Incentives policy.


10.No Claims Exist. You confirm that no claim, charge, complaint, or action
exists pertaining in any manner to the Released Claims in any forum or form. You
further confirm that you have not assigned or transferred to any third party any
of the Released Claims. In the event that any such claim, charge, complaint or
action is filed, you shall not be entitled to recover any relief or recovery
therefrom, including costs and attorney's fees.





--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 6




11.Proprietary Information. You acknowledge that you have been exposed to and
have learned a substantial amount of information, which is proprietary and
confidential to the Company, whether or not you developed or created such
information. You acknowledge that such proprietary and confidential information
may include, but is not limited to, trade secrets; acquisition or merger
information; advertising and promotional programs; resource or developmental
projects; plans or strategies for future business development; financial or
statistical data; customer information, including, but not limited to, customer
lists, sales records, account records, sales and marketing programs, pricing
matters, and strategies and reports; and any Company manuals, forms, techniques,
and other business procedures or methods, devices, computer software or matters
of any kind relating to or with respect to any confidential program or projects
of the Company, or any other information of a similar nature made available to
you and not known in the trade in which the Company is engaged, which, if
misused or disclosed, could adversely affect the business or standing of the
Company (collectively, the "Confidential Information"). Confidential Information
shall not include information that is generally known or generally available to
the public through no fault of your own. You agree that except as required by
court order, you will not at any time divulge to any person, agency,
institution, the Company or other entity any information which you know or has
reason to believe is proprietary or confidential to the Company, including but
not limited to the types of information described above, or use such information
to the competitive disadvantage of the Company. You agree that your duties and
obligations under this Section 11 will continue until the later of twelve (12)
months from the Resignation Date, or as long as the Confidential Information
remains proprietary or confidential to the Company.


12.Confidentiality. The nature and terms of this Letter Agreement are strictly
confidential and they have not been and shall not be disclosed by you at any
time to any person other than your lawyer or accountant, the IRS, or your
immediate family without the prior written consent of a senior officer of the
Company, except as necessary in any legal proceedings directly related to the
provisions and terms of this Letter Agreement, to prepare and file income tax
forms, or as required by court order after reasonable notice to the Company.


13.Cooperation. You agree to cooperate with the Released Parties regarding any
pending or subsequently filed litigation, claims or other disputes involving the
Released Parties that relate to matters within your knowledge or responsibility,
including, without limitation, any potential claim or action by the Company.
Without limiting the foregoing, you agree (i) to meet with Released Party’s
representatives, its counsel or other designees at mutually convenient times and
places with respect to any items within the scope of this provision; (ii) to
appear, at the request of Company, at any deposition, administrative proceeding
or trial in any pending or future litigation; (iii) to provide truthful
testimony regarding same to any court, agency, or other adjudicatory body; and
(iv) to provide the Company with notice of contact by any adverse party or such
adverse party’s representative, except as may be required by law. Except as
prohibited by law, the Company will reimburse you for reasonable documented
expenses including legal fees for any counsel approved by the Company to
represent you in connection with the cooperation described in this paragraph
except that it will not compensate you for any time testifying at any
proceeding.







--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 7


14.Non-Disparagement. You agree not to make statements to clients, customers and
suppliers of the Company (or any of its affiliates) or to other members of the
public that are in any way disparaging or negative towards the Company, any of
its affiliates, or the products, services, representatives or employees of any
of the foregoing except as required by subpoena or government agency having
jurisdiction over the matter at issue. In response to inquiries about you from
individuals outside of the Company, the Company’s official response shall be to
provide our standard reference information of dates of employment and title.


15.Assistance. In partial consideration for the benefits provided to you by the
Company under this Letter Agreement, to which you are not otherwise entitled,
you agree to provide reasonable assistance related to transition matters to the
Company and/or its employees.
 
16.Non-Solicitation. As further consideration for the benefits provided in this
Letter Agreement for a period terminating twelve (12) months from the
Resignation Date, you agree not to directly or indirectly solicit for employment
any person employed by the Company or its affiliates.


17.Joint Preparation of Agreement. This Letter Agreement is deemed to have been
drafted jointly by the parties. In any interpretation of this Letter Agreement,
the provisions of this Letter Agreement shall not be interpreted or construed
against any party on the basis that the party was the drafter.


18.Severability. If any provision of this Letter Agreement is determined to be
invalid or unenforceable, in whole or in part, such determination will not
affect any other provision of this Letter Agreement. For example, if the release
of a particular claim is held by a court to be invalid or unenforceable, such
ruling will not affect the releases of any other claims.


19.Entire Agreement. This Letter Agreement contains the entire agreement between
you and the Company and is the complete, final and exclusive embodiment of our
agreement with regard to the subject matter. It is entered into without reliance
on any promise or representation other than those expressly contained herein,
and it may not be modified except in writing signed by you and an officer of the
Company.


20.Notices. Except as set forth in Section 8, any notice or communication
required or permitted under this Letter Agreement shall be in writing and shall
be deemed received (a) on the date personally delivered, (b) the same day of
sending by email, (c) the next day after sending via Federal Express or any
other next-day carrier service, or (d) the third day after mailing via
first-class mail, return receipt requested, to a party at the address specified
below or such other address as designated from time to time:







--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 8


To you at:
Thomas M. Herzog


Email:
To UDR, Inc. at:
UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Attn: Warren L. Troupe
Email: wtroupe@udr.com
21.Governing Law. This Letter Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Colorado, as applied to
contracts made and performed entirely within the State of Colorado.









--------------------------------------------------------------------------------

Opening doors to the future® 


Thomas M. Herzog
May 12, 2016
Page 9


Please sign and return this Letter Agreement to me, keeping a copy for yourself.
Our sincerest wishes in your future endeavors.
Sincerely,
UDR, Inc.


/s/ Warren L. Troupe
 
 
 
Warren L. Troupe
 
 
 
Senior Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Accepted and Agreed:
 
 
 
Date:
May 12, 2016
 
By:
/s/ Thomas M. Herzog
 
 
 
 
Thomas M. Herzog












